Citation Nr: 0714629	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  01-05 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 30 percent for a hiatal 
hernia with peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to October 
1967.  The veteran also claims to have served in an earlier 
period of service from September 1956 to July 1958.  This 
case comes to the Board of Veterans' Appeals (Board) from a 
July 2000 rating decision which increased the veteran's 
disability rating from 10 percent to 30 percent beginning 
from the date of the veteran's claim for an increased rating, 
October 14, 1999.  Because this is not a full grant of the 
benefit sought, the issue of entitlement to an increased 
rating for bilateral hearing loss remains on appeal.  AB v. 
Brown, 6 Vet. App. 35 (1993).

During the course of a recent examination, the veteran 
expressed a belief to the examiner that he was unable to work 
because of his service connected disability.  This inferred 
issue of entitlement to a total compensation rating based on 
individual unemployability is referred back to the RO for 
appropriate action.  


FINDING OF FACT

While the veteran has displayed pain, vomiting, distant 
history of melena, and incapacitating episodes of 2 to 4 days 
at a time, there is no evidence of anemia, hematesis, current 
melena, material weight loss, or incapacitating episodes for 
10 days at a time occurring more than four times a year.


CONCLUSION OF LAW

The veteran does not meet, nor more nearly approximate, the 
criteria for a rating in excess of 30 percent for a hiatal 
hernia with peptic ulcer disease.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.27, 4.114 
Diagnostic Codes 7305 and 7346 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the veteran of 1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for him; and 4) the need to send the RO any additional 
evidence that pertains to his claim.  38 C.F.R. § 3.159.  VA 
satisfied all but the last of the required elements prior to 
initial adjudication by the RO in a June 2003 letter.  The 
veteran has not been prejudiced by inadequate notice because 
he has been provided with every opportunity to submit 
evidence and argument in support of his claim, was issued 
complete notification letters in June 2005 and April 2006, 
and has been provided with the entire text of 38 C.F.R. 
§ 3.159 in supplemental statements of the case issued in 
April 2003 and February 2004.  Any defect with respect to the 
notice requirement in this case was harmless error.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's VA treatment records, private medical records, and 
afforded the veteran several VA examinations in accordance 
with the duty to assist the veteran.  There does not appear 
to be any other evidence, VA or private, relevant to the 
claim at this time.

The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The appellant has 
been provided the appropriate notice and assistance prior to 
the claim being adjudicated by the Board and prior to the 
last final adjudication by the RO.  See Overton v. Nicholson, 
20 Vet. App. 427 (2006).  Therefore, the veteran is not 
prejudiced by the Board's adjudication of his claim.



II.  Claim for Entitlement to an Increased Disability Rating

The veteran filed a claim for an increased rating for a 
hiatal hernia with peptic ulcer disease.  In October 1967, 
the veteran initially received a 10 percent disability rating 
for a hiatal hernia with peptic ulcer disease.  In July 2000, 
the RO issued a rating decision which increased the veteran's 
disability rating for a hiatal hernia with peptic ulcer 
disease to the present level of 30 percent (from the date of 
the veteran's claim for an increased disability rating in 
October 1999) which the veteran now claims should be 
increased.  Where, as here, initial entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  Each disability must be viewed in relation 
to its history and there must be emphasis upon the limitation 
of activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.

The veteran's current 30 percent disability rating is based 
on the criteria found at 38 C.F.R. § 4.114, Diagnostic Code 
7346.  According to 38 C.F.R. § 4.114, ratings under certain 
diagnostic codes for gastrointestinal conditions (including 
Diagnostic Codes 7305 (duodenal ulcer) and 7346 (hiatal 
hernia)) are not to be combined with each other; rather, a 
single evaluation will be assigned under the diagnostic code 
which reflects the predominant disability picture, with 
elevation to the next higher rating where the severity of the 
overall disability warrants such elevation.  Where the 
particular disability for which the veteran has been service 
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical location and symptomatology 
are closely analogous.  See 38 C.F.R. §§ 4.20, 4.27.

Under Diagnostic Code 7346, a 30 percent rating (at which the 
veteran is currently rated) is assigned for recurrent 
epigastric distress with dysphagia (difficulty swallowing), 
pyrosis (heartburn), and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 60 percent rating, the 
highest rating available under this diagnostic code, is 
assigned for symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  38 C.F.R. § 4.114, Diagnostic Code 7346. 

Under Diagnostic Code 7305, there is no applicable 30 percent 
disability rating.  The next higher rating is a 40 percent 
rating and is warranted for duodenal ulcer where the 
disability is moderately severe (less than severe), but with 
impairment of health manifested by anemia and weight loss, or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  A 60 percent 
rating, the highest rating available under this diagnostic 
code, is warranted when the disability is severe.  Pain is 
only partially relieved by standard ulcer therapy and there 
is periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7305.

The medical evidence of record for the period of appeal 
includes VA and private treatment records indicating ongoing 
treatment for a hiatal hernia with a peptic ulcer disease 
along with several emergency room visits.  Treatment for the 
hernia and ulcer is shown in the medical records sporadically 
since 1995 in both private and VA treatment records.  The 
veteran was seen frequently in order to adjust medication and 
for routine follow-ups.  The veteran's symptoms at treatment 
visits included diarrhea, gas, pain, and heartburn.

In addition, four VA examinations have been conducted 
regarding the veteran's disabilities and their severity.  The 
first VA examination was conducted in January 2004.  At this 
time, the examiner noted that the veteran denied hematesis 
but reported having melena previously but none at the present 
time.  The examiner also noted that the veteran had "reflux 
and regurgitation and occasional problems with digesting his 
food."  "He has nausea and vomiting three to four times per 
day depending on what he is doing or eating."  His 
medication and watching what he eats has alleviated some of 
the symptoms such as heartburn.  The veteran was noted to 
have lost 10 pounds in the past year and weighed in at 163 
pounds.  The veteran reported that he last worked in the 70s 
as a construction worker but is currently living off of a 
pension.

The second VA examination was conducted in July 2005.  At 
this time, the examiner noted that the veteran had both 
gastroesophageal reflux disease and a hiatal hernia.  The 
examiner could not state the severity of the veteran's 
conditions but did note that the veteran reported that they 
had worsened in the last year and that the veteran had 
increased vomiting.

The third VA examination was conducted in May 2006.  At this 
time, the examiner noted no evidence of anemia, the veteran 
denied any history of hematesis and any recent history of 
melena.  The veteran reported pain registering at 8 out of 
10.  The veteran reported episodes of vomiting for 2 to 4 
days at a time as a result of eating certain foods.  The 
veteran was noted to have lost six pounds since December 2005 
and the examiner determined that his weight had remained 
fairly stable as he weighed in at 164 (notably, one pound 
greater than that measured in January 2004).  The veteran was 
noted to be in "adequate" health but the examiner noted 
that his disabilities did interfere with his employment 
because of frequent nausea, vomiting, intermittent periods of 
diarrhea and some dysphagia.

The third VA examination was not complete as the examiner did 
not note the occurrence of incapacitating episodes.  A 
subsequent August 2006 VA examination report noted that the 
veteran had periods of incapacitation due to his disabilities 
for periods of 2 days at a time and more than 4 times a year.

The veteran's treatment records and VA examinations do not 
indicate symptoms meeting or more nearly approximating the 
criteria for a rating in excess of 30 percent.  While the 
veteran has displayed pain, vomiting, distant history of 
melena, and incapacitating episodes of 2 to 4 days at a time, 
there is no evidence of anemia, hematesis, recurrent melena, 
material weight loss, or incapacitating episodes for 10 days 
at a time occurring more than four times a year.  As a 
result, the evidence presented does not suggest nor more 
nearly approximate the criteria for a rating in excess of 30 
percent for a hiatal hernia with peptic ulcer disease.  There 
is no material doubt to be resolved in the veteran's favor in 
this case.  38 U.S.C.A. § 5107.


ORDER

Entitlement to a rating in excess of 30 percent for a hiatal 
hernia with peptic ulcer disease is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


